DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because some of the drawings are missing important detail essential for proper understanding of the disclosed invention: Fig. 1 blocks identified by steps S1-S3 need text description of the step or the action being performed in each step, e.g. Step S2 generating raw image as described in the specification. Similarly, In Fig. 3A, the element name in block 8 is blank, in Fig. 4 blocks 18, 20, and 21-22, Fig. 5 blocks 26 and 27 need text description.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-5 objected to because of the following informalities:  Claim 1 line 2 the recitation “recorded raw imaged" has typographical error and needs to be amended as follows recorded raw images. Claims  4, 5 supress should be suppress. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 recites SIM Microscopy, however the acronym SIM needs to be spelled out as structured Illumination Microscopy(SIM Microscopy) in its first occurrence before it can be referred to by its abbreviated form SIM Microscopy.  Appropriate correction is required.
Claim 1 line 3-4, the recitation a) “generating n raw images of the sample, for each raw image by illuminating the sample using an identical SIM illumination pattern albeit with an individual shift for each raw image.” renders the claim indefinite because it is not clear how the term “albeit” limits the claim. For the purpose of examination the Examiner interprets the claim without the term “albeit”.
Claim 3 recite “generating in an illumination objective pupil having a center and a diameter an illumination light point pattern in order to provide the SIM illumination pattern, wherein, for the attenuating the t highest orders of diffraction, the illumination light points located furthest away from the center of the illumination objective pupil are located on at least 80% of the diameter of the illumination objective pupil, preferably in the range of 90% to 95% of the diameter, further preferably in the range of 80% to 85% of the diameter, particularly preferably in the range of 85% to 90% of the diameter.” renders the claim indefinite because it is not clear how the term “preferably” sets forth the scope of the claim. For the purpose of Examination, the examiner interprets it without the term preferably.
See MPEP 2173.05(d)    Exemplary Claim Language ("for example," "such as")
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.

Claim 3 lines 1-3 recites “generating in an illumination objective pupil having a center and a diameter an illumination light point pattern...”. In the interest of clarity, the Examiner suggests the recitation be amended to include commas as follows --generating[,] in an illumination objective pupil having a center and a diameter[,] an illumination light point pattern--.
Line 3-4 “wherein, for the attenuating the t highest orders of diffraction, the illumination light points...”, however, it is not clear whether “the illumination light points” is referring to the “an illumination light point pattern” recited in lines 2-3. For the purpose of examination the examiner interprets it to mean generating, in an illumination objective pupil having a center and a diameter, an illumination light point pattern [including illumination light points], ..... Appropriate correction is required.
Lines 3-8, the recitation “wherein, for the attenuating the t highest orders of diffraction, the illumination light points located furthest away from the center of the illumination objective pupil are located on at least 80% of the diameter of the illumination objective pupil, preferably in the range of 90% to 95% of the diameter, further preferably in the range of 80% to 85% of the diameter, particularly preferably in the range of 85% to 90% of the diameter.” renders the claim indefinite because the location of “t highest orders of diffraction” attenuated in claim 2 is not clearly recited. 
For the purpose of examination, the examiner interprets it to mean [providing the SIM illumination pattern by] generating[,] in an illumination objective pupil having a center and a diameter[,] an illumination light point pattern [including illumination light points], wherein, the t highest orders of diffraction [attenuated by the attenuating step] wherein said location is located on] at least one of 80% of the diameter of the illumination objective pupil, in the range of 90% to 95% of the diameter, in the range of 80% to 85% of the diameter, and in the range of 85% to 90% of the diameter. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,7-8, 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over E. Hesper Rego and Lin Shao “Chapter 10 Practical Structured Illumination Microscopy” hereinafter “Rego” in view of Gustafsson et al. (“Three-Dimensional Resolution Doubling in Wide-Field Fluorescence Microscopy by Structured Illumination”) Biophysical Journal Volume 94 June 2008 4957–4970, hereinafter “Gustafsson”.
Regarding Claim 1 Rego-Gustafsson
 Rego discloses 1. (Currently Amended) A method for performing SIM microscopy on a sample (Rego, “Structured illumination microscopy (SIM)”, title, ab. Page 182, 3 Methods Sec. 3.1 Grating based SIM. “One way to generate the SIM excitation patterns is by using a diffraction grating and letting 2 (for 2D SIM) or 3 central diffraction orders (for 3D SIM) interfere at the sample plane.” Lines 1-5, “Fig. 5 Simplified diagram of 3D structured illumination apparatus”), the method comprising: 
a) generating n raw images (“five raw images”, Page 178 last 4 lines, “Nine images” Pages 183, Sec. 3.1.2) of the sample, for each raw image by illuminating the sample using an identical SIM illumination pattern albeit with an individual shift for each raw image (Rego, “... acquiring enough images (three in this case) [or five raw images, Page 178 last 4 lines] to be able to solve a set of linear equations. Each image is taken with different phase of the same excitation pattern” Page 178, middle of Para. 1, “Nine images” Pages 183, Sec. 3.1.2), 
wherein the SIM illumination pattern comprises p orders of diffraction (Rego, Page 182 Sec. 3.1 generate the SIM excitation patterns by using diffraction gratings ... 2 (for 2D SIM) or 3 central diffraction orders (for 3D SIM)...” lines 13-14. See Fig. 5 See also Fig. 5 caption “Diffraction orders −1, 0, and +1). See also Page 182 Sec. 3.1 Grating-Based SIM Microscope: lines 1-3 “SIM excitation pattern” using “2 (for 2D SIM) or 3 central diffraction orders (for 3D SIM)...”.  lines 13-14 “±1 diffraction orders are located on the edge of the objective’s back focal plane.” In Last three lines, “The interference of 0 and ±1 diffraction orders (or only the ±1 orders in the case of 2D or TIRF SIM) at the sample space generates the sinusoidal excitation pattern used in SIM.” See also Fig. 5 caption “Diffraction orders −1, 0, and +1”. Page 184 Sec. 3.3 last two lines item “2. ... the raw data is a mixture of three or five different information components ...” See also Page 191, item 11 “low contrast in the excitation patterns results when the  ±1 diffraction order beams are “partially or completely stopped by the back pupil”.)
See also: “Fig. 4 (a) A simplified schematic of a 2D or 3D structured illumination excitation path. Beams diffracted from a grating (diffraction orders) are focused to the edges of the objective back focal plane (pupil). In 3D SIM, three beams are used to create a pattern with both lateral and axial components. See also:  “Diffraction orders −1, 0, and +1”, Fig. 5 Page 183).  “One way to generate the SIM excitation patterns is by using a diffraction grating and letting 2 (for 2D SIM) or 3 central diffraction orders (for 3D SIM) interfere at the sample plane. “Page 182,  “Diffraction orders −1, 0, and +1”, Fig. 5 Page 183), and 

b) generating an image of the sample from the n raw images (Rego, Page 184 Sec. 3.3: “Image reconstruction”, “SIM reconstruction” In Page 178 Para. 1, last two lines “forming a final reconstructed image.” middle of Para. 1 from the acquired “enough (three in this case) to be able to solve a set of linear equations.”) , comprising 
i) carrying out an image reconstruction using the orders of diffraction (Rego, Sec. 3.3. Image Reconstruction, SIM reconstruction forming a final reconstructed image with extended resolution (Fig. 2d).” Page 178 Para. 1 last two lines “final reconstructed image” using “three frequency points” Page 178 Para. 1 first three lines and entire para.), and
Rego does not explicitly disclose 
suppressing t highest orders of diffraction during the image reconstruction and selecting t such that n =p - t applies. 
However, Gustafsson discloses “suppressing t highest orders of diffraction during the image reconstruction and selecting t such that n =p - t applies.1” (Gustafsson, “three uniformly spaced images of this source, corresponding to the –1, 0, and +1 diffraction orders of the grating” Page 4960, Col. 2 last 10 lines. Note that Gustafsson selected n= three images, and p = -1,0,1. The examiner interprets this as follows:  The number of diffraction orders selected p=3, which is equal to the number of raw/source images (n=3). Therefore, since there are no extra diffraction orders, the number of diffraction orders suppressed are t=0, which satisfies the condition n=p (i.e. n=p-t, 3=3 - 0). and 
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rego’s teaching by that of Gustafsson as suggested in order to achieve “forming a final reconstructed image with extended resolution.” (Rego, Page 178 Para. 1 last 2 lines).
Regarding Claim 2 Rego-Gustafsson
Rego-Gustafsson 2. (Original) The method as claimed in claim 1, further comprising optically generating the SIM illumination pattern (Rego, Fig. 2, structured illumination— structured excitation pattern) comprising attenuating the t highest orders of diffraction during the optical generating of the SIM illumination pattern. (Gustafsson, Fig. 3 “a structured illumination apparatus, A beam block in an intermediate pupil plane discarded all diffraction orders except orders 0 and +/-1; these three orders together received ;70% of the power incident on the grating” Page 4962, Col. 2).
Regarding Claim 3 Rego-Gustafsson
Rego-Gustafsson discloses 3. (Original) The method as claimed in claim 2 (Fig. 2, structured illumination— structured excitation pattern), further comprising 
generating in an illumination objective pupil having a center and a diameter an illumination light point pattern in order to provide the SIM illumination pattern, wherein, for the attenuating the t highest orders of diffraction, the illumination light points located furthest away from the center of the illumination objective pupil are located on at least 80% of the diameter of the illumination objective pupil, preferably in the range of 90% to 95% of the diameter, further preferably in the range of 80% to 85% of the diameter, particularly preferably in the range of 85% to 90% of the diameter2.  (Gustafsson, The beams produced as diffraction orders 11 and 1 were focused near opposing edges of the back focal plane aperture, and order 0 at its center (Fig. 2 a). The diameter of each fiber image was typically between 5% and 10% of the pupil diameter. Page 4963, Col. 2 middle, Col. 2 Para. 4 “Optimal resolution is achieved when the illumination side beams traverse the objective pupil near its edges.”).
Regarding Claim 4 Rego-Gustafsson discloses
Rego-Gustafsson discloses 4. (Original) The method as claimed in claim 1, wherein supressing the t highest orders of diffraction in image reconstruction comprises a filtering step in a frequency domain.  (Gustafsson, Page 4964 “Reconstruction” involving “Wiener filter, “Fourier transform”).
Regarding Claim 7 Rego-Gustafsson
Rego-Gustafsson discloses 7. (Original) The method as claimed in claim 1, wherein the image reconstruction comprises decoding of a moire pattern present in the raw images by setting up a linear system of equations of n equations and solving this system of equations. (Rego, the observed microscope images contain the normally unobservable fine details encoded in moire fringes. Such images can then be “decoded” to recover the information beyond the normal resolution limit, provided that a simple illumination structure is used, such as sinusoidal stripes of known line spacing and orientations. Page 176, Sec. 1.1, Para. 2 – Page 177 lines 1-2. The only way to do so [to separate or decode or recover the information encoded in the moire fringe, Page 176, Sec. 1.1, Para. 2 lines 8-16] is by acquiring enough images (three in this case) to be able to solve a set of linear equations). 
Regarding Claim 8 Rego-Gustafsson
Rego-Gustafsson discloses 8. (Original) The method as claimed in claim 1, wherein the image reconstruction comprises decoding of a moire pattern present in the raw images by setting up a linear, underdetermined system of equations of p equations and solving this system of equations. (Rego, “the observed microscope images...can then be decoded Page 176 last five lines by solving “linear equations Page 178 Middle of Para. 1).  See also “the observed microscope images contain the normally unobservable fine details encoded in moire fringes. Such images can then be “decoded” to recover the information beyond the normal resolution limit, provided that a simple illumination structure is used, such as sinusoidal stripes of known line spacing and orientations. Page 176, Sec. 1.1, Para. 2 – Page 177 lines 1-2. The only way to do so [to separate or decode or recover the information encoded in the moire fringe, Page 176, Sec. 1.1, Para. 2 lines 8-16] is by acquiring enough images (three in this case) to be able to solve a set of linear equations).  
Regarding Claim 11 Rego-Gustafsson
Rego-Gustafsson disclose 11. (Original) The method as claimed in claim 1, 
wherein the SIM illumination pattern is a strip pattern and n=3, p =5, t= 2 applies.  (BRI: a strip light pattern to produce 3 raw images 5 orders of diffraction and 2 highest order of diffraction to be suppressed during reconstruction) Gustafsson, “three uniformly spaced images of this source), p =5 (“five component orders m ” Page,  4964, Col. 1 line 8, m=0, +/-1, +/-2 e components see Fig. 2 Page 4961), (Gustafsson, “three uniformly spaced images of this source, corresponding to the –1, 0, and 11 diffraction orders of the grating, were projected onto the back focal plane (pupil) of the objective lens (Fig. 2 a).” Pages 4960 Col. 2 Para. 3 10 lines from last line).
Regarding Claim 12 Rego-Gustafsson
Rego-Gustafsson discloses 12. (Original) The method as claimed in claim 1 (Rego, “Structured illumination microscopy (SIM)”, title, ab. Page 182, 3 Methods Sec. 3.1 Grating based SIM. “One way to generate the SIM excitation patterns is by using a diffraction grating and letting 2 (for 2D SIM) or 3 central diffraction orders (for 3D SIM) interfere at the sample plane.” Lines 1-5, “Fig. 5 Simplified diagram of 3D structured illumination apparatus”), wherein the individual shift of the SIM illumination pattern additionally comprises displacing the SIM illumination pattern into three different displacement positions and rotating the SIM illumination pattern into three different rotational positions per displacement position such that a total of 9 raw images are recorded.  (Rego, Sec. 3.1.2 “2D SIM acquisition”: rotating the illumination pattern in to three phases at three orientations of the pattern in order to take Nine images.)

Claim Rejections - 35 USC § 103
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rego-Gustafsson in view of Zhang et al. (US 10416087 B2) hereinafter “Zhang” and further in view of Finn (US 6630660 B1).
Regarding Claim 5 Rego-Gustafsson-Zhang-Finn
Rego-Gustafsson discloses 5. (Original) The method as claimed in claim 1, wherein the n raw images are used as recorded raw imaged and the image reconstruction comprises a Richardson-Lucy iteration method, which includes generating simulated raw images and comparing the simulated raw images with the recorded raw images in an iteration loop to attenuate and supress the t highest orders.
However, Zhang discloses (Original) The method as claimed in claim 1, wherein the n raw images are used as recorded raw imaged and the image reconstruction (reconstructed image 504) comprises a Richardson-Lucy iteration method (“reconstructed image 504 ... generated by 10 iterations of Richardson-Lucy convolution” Col. 15 64-67, Col. 16 line 1, “by 100 iterations”, col. 16, lines 20-25), which includes generating simulated raw images (ideal image o) and comparing the simulated raw images with the recorded raw images (Zhang,  Step 206) in an iteration loop (Zhang, Fig. 2 S206, Fig. 7 S206 “a Richardson-Lucy deconvolution may provide an iterative solution converging to a maximum likelihood image (e.g. reconstructed image O′) based on ... a likelihood probability of an observed image I given an ideal image O ...” Col. 15 lines 23-29  (Zhang,  FIG. 5B is a reconstructed image 504 corresponding to a reconstructed version of the observed image 500 generated by 10 iterations of Richardson-Lucy convolution, in accordance with one or more embodiments of the present disclosure.” to enhance “the resolution of “The reconstructed image 504”) to attenuate and supress the t highest orders.  (Zhang, a detector 126 may receive one or more diffracted orders of radiation from the sample 104 (e.g. 0-order diffraction, ±1 order diffraction, ±2 order diffraction, and the like. Col. 22 lines 51-67).
Zhang does not explicitly disclose to attenuate and supress the t highest orders. 
However, Finn discloses “to attenuate and supress the t highest orders” (Finn, determining and removing the higher order diffractions spots of the actual image based on the expected effects for radiation incident at the determined location.” Col. e lines 51-54).
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rego’s method of reconstruction by making it “to attenuate and supress the t highest orders” as suggested by Finn in order to achieve “a reconstructed image 04 image 504 exhibits enhanced resolution.” (less noise) (Zhang, Col. 16 line 2).
Regarding Claim 6 Rego-Gustafsson-Zhang-Finn
Rego-Gustafsson-Zhang discloses 6. (Original) The method as claimed in claim 1, wherein the image reconstruction comprises a Richardson-Lucy iteration method, including calculating simulated raw images in an iteration loop (Zhang, “a Richardson-Lucy deconvolution may provide an iterative solution converging to a maximum likelihood image (e.g. reconstructed image O′) based on ... a likelihood probability of an observed image I given an ideal image O ...” Col. 15 lines 23-29  (Zhang,  FIG. 5B is a reconstructed image 504 corresponding to a reconstructed version of the observed image 500 generated by 10 iterations of Richardson-Lucy convolution, in accordance with one or more embodiments of the present disclosure.” to enhance “the resolution of “The reconstructed image 504). ...
Rego-Gustafsson-Zhang does not explicitly disclose using only the n Iowermost orders of diffraction in the iteration method.
However, Finn discloses using only the n Iowermost orders of diffraction in the iteration method. (Finn “a means to remove or compensate for the diffraction spots due to the higher order diffraction by the window at the predetermined wavelength or range of wavelengths. This results in the viewed or observed image comprising only the image incident on the window of the sensor without the higher order diffraction elements due solely to the provision of the grid.”)
Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rego’s method of reconstruction making it “using only the n Iowermost orders of diffraction in the iteration method” as suggested by Finn in order to achieve “a reconstructed image 04 image 504 exhibits enhanced resolution.” (less noise)  (Zhang, Col. 16 line 2).
Claim Rejections - 35 USC § 103
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rego-Gustafsson and further in view of Cheng et al. (US 10613478 B2) hereinafter “Cheng”.
Regarding Claim 9 Rego-Gustafsson-Cheng
Rego-Gustafsson discloses 9. (Original) The method as claimed in claim 8, further comprising solving the system of equations (Rego, “solve a set of linear equations” Page 178, middle of Para. 1) by an approximation or extrapolation method. (Cheng, “utilizes the singular value decomposition (SVD” Col. 5 lines 34-35)
Regarding Claim 10 Rego-Gustafsson-Cheng
Rego-Gustafsson discloses 10. (Original) The method as claimed in claim 9 (Rego, “Structured illumination microscopy (SIM)”, title, ab. Page 182, 3 Methods Sec. 3.1 Grating based SIM. “One way to generate the SIM excitation patterns is by using a diffraction grating and letting 2 (for 2D SIM) or 3 central diffraction orders (for 3D SIM) interfere at the sample plane.” Lines 1-5, “Fig. 5 Simplified diagram of 3D structured illumination apparatus”), 
Rego does not explicitly disclose wherein the approximation method comprises a singular value decomposition process.
However, Cheng discloses wherein the approximation method comprises a singular value decomposition process. (Cheng, “utilizes the singular value decomposition (SVD” Col. 5 lines 34-35).)
Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rego-Gustafsson and further in view of  in view of Chowdhury et al. “Structured illumination fluorescence microscopy using Talbot self-imaging effect for high-throughput visualization” Submitted Wed, 10 Jan 2018 20:09:15 UTC .  10 pages, 3 figures hereinafter “Chowdhury”.
Regarding Claim 13 Rego-Gustafsson-Chowdhury
Rego-Gustafsson discloses 13. (Original) The method as claimed in claim 1, wherein the SIM illumination pattern (Fig. 5 Simplified diagram of 3D structured illumination apparatus”) ... n=9 (Rego, Sec. 3.1.2 “2D SIM acquisition”: rotating the illumination pattern in to three phases at three orientations of the pattern in order to take Nine images.), ...
However, Chowdhury discloses ... is a multi-point pattern (Fig. 1 (a) “Talbot-generated structured illumination”) and p=13, t = 4 applies. (“Figure 2(b), and demonstrates 13 peak spatial frequencies (including DC) numbered from -6 [Calibri font/0xE0]+6 that largely comprise the SI Talbot self-imaged pattern”.). 
	Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rego’s teaching by incorporating the teaching of  Chaudhury as suggested in order to achieve “forming a final reconstructed image with extended resolution.” (Rego, Page 178 Para. 1 last 2 lines).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Renaud-Gaud et al. (20100188718 A1) US 8264774 B2
Kleppe et al. (US 20150035964) HIGH-RESOLUTION LUMINESCENCE MICROSCOPY [0059] Claim9,
Yu et al. (“Second-order optimized regularized structured illumination microscopy (sorSIM) for high-quality and rapid super resolution image reconstruction with low signal level” 25 MAY 2020, VOLUME 28, ISSUE 11, PP. 15753-17123   pp. 16708- 16724 (2020)• https://doi.org/10.1364/OE.390745
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BRI: discard extra orders of diffraction (t) to keep the number of diffraction orders (p) to be equal to number of raw images (n)
        2 Georgiadis et al. US 20200319446 “ENHANCED SAMPLE IMAGING USING STRUCTURED ILLUMINATION MICROSCOPY” [0030] SLM 209 can display 2-D patterns (images) corresponding to non-circular illumination areas 22 shown in FIG. 1B. In some embodiments, blurring may be used to reduce diffraction occurring at edges, or “soften” these edges, of the displayed pattern (e.g., edges of a circular segment pattern).